DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 (CN 106873001 B) in view of International Civil Aviation Organization (Guide for Ground Based Augmentation System Implementation).
In regard to claim 1, Wang '001 discloses:
transmitting a GBAS signal that comprises at least one GBAS message (p. 4, lines 49-51);
receiving and decoding the GBAS signal with the GBAS message (p. 4, lines 45 and 49-51) [where the message data is determined (i.e. decoded) and recorded];
performing a power/signal strength measurement of the GBAS message (p. 9, lines 4-19 and 42-46) [in order to measure the coverage area of the GBAS transmitter].
Wang '001 fails to explicitly disclose the power measurement at a symbol time.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that the coverage area of the GBAS transmitter being determined is the coverage area that can receive the GBAS transmitter message, where the message is comprised on the symbols of the message.  That is, the power measurement must encompass the symbol time.  Measuring the power when no symbol is being transmitted (i.e. during a time slot when the message is not being transmitted without measuring during a symbol time) does not provide useful information about the coverage of the GBAS transmitter.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Wang '001 fails to disclose the GBAS message comprises a burst, wherein the GBAS signal comprises several frames, wherein each frame is assigned to eight time slots, and wherein the at least one GBAS message burst is transmitted within one of the eight time slots.
International Civil Aviation Organization teaches a GBAS message comprises a burst (p. 15, lines 5-6) [where the message is a TDMA message comprising a time slot, and thus the transmission in the assigned time slot is a burst in the assigned time slot (i.e. the message is there and not elsewhere)], wherein the GBAS signal comprises several frames (p. 15, lines 5-6), and wherein each frame is assigned to eight time slots, and wherein the at least one GBAS message burst transmitted is transmitted within one of these time slots (p. 15, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.
In regard to claim 6, Wang '001 further discloses the GBAS message is assigned to a Very High Frequency Data Broadcast signal (p. 4, line 49), as does International Civil Aviation Organization (p. 15, line 1).
In regard to claim 7, Wang '001 discloses:

a GBAS test transmitter, wherein the GBAS test transmitter is configured to transmit a GBAS signal that comprises at least one a GBAS message (p. 4, lines 49-51), 
a GBAS test receiver, wherein the GBAS test receiver is configured to receive and decode the GBAS message (p. 4, lines 45 and 49-51) [where the message data is determined (i.e. decoded) and recorded], 
a control and/or evaluation circuit (p. 9, lines 17-19), wherein the control and/or evaluation circuit is configured to perform a power/signal strength measurement of the GBAS message  (p. 9, lines 4-19 and 42-46) [in order to measure the coverage area of the GBAS transmitter].
Wang '001 fails to explicitly disclose the power measurement at a symbol time.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that the coverage area of the GBAS transmitter being determined is the coverage area that can receive the GBAS transmitter message, where the message is comprised on the symbols of the message.  That is, the power measurement must encompass the symbol time.  Measuring the power when no symbol is being transmitted (i.e. during a time slot when the message is not being transmitted, without measuring during a symbol time) does not provide useful information about the coverage of the GBAS transmitter.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Wang '001 fails to disclose the GBAS message comprises a burst, wherein the GBAS signal comprises several frames, wherein each frame is assigned to eight time slots, and wherein the at least one GBAS message burst is transmitted within one of the eight time slots.
International Civil Aviation Organization teaches a GBAS message comprises a burst (p. 15, lines 5-6) [where the message is a TDMA message comprising a time slot, and thus the transmission in the assigned time slot is a burst in the assigned time slot (i.e. the message is there and not elsewhere)], wherein the GBAS signal comprises several frames (p. 15, lines 5-6), and wherein each frame is assigned to eight time slots, and wherein the at least one GBAS message burst transmitted is transmitted within one of these time slots (p. 15, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.
In regard to claim 8, Wang '001 further discloses the control and/or evaluation circuit and the GBAS test receiver are integrated in a testing device (p. 9, lines 17-19).
In regard to claim 9, Wang '001 further discloses the testing device is a handheld device or a portable device (p. 9, lines 4-6 and 42-46) [where an aircraft is moved with ease, where by definition a vehicle is created to move people/things with ease].
In regard to claim 10, Wang '001 further discloses the testing device is a battery-powered testing device (p. 9, lines 4-6 and 42-46) [where an aircraft, like a car, is at least partially powered by a battery].
In regard to claim 11, Wang '001 further discloses the GBAS test transmitter is established by a GBAS transmitter of the ground-based augmentation system to be tested (p. 4, lines 49-51) [where the GBAS test transmitter is the GBAS transmitter for normal GBAS operation].
In regard to claim 12, Wang '001 further discloses the GBAS test receiver is established by a GBAS receiver of an airplane of the ground-based augmentation system to be tested (p. 9, lines 4-6 and 42-46).
In regard to claim 13, Wang '001 discloses:
transmitting a GBAS signal that comprises at least one GBAS message (p. 4, lines 49-51);
receiving and decoding the GBAS signal with the GBAS message (p. 4, lines 45 and 49-51) [where the message data is determined (i.e. decoded) and recorded];
performing a power/signal strength measurement of the GBAS message (p. 9, lines 4-19 and 42-46) [in order to measure the coverage area of the GBAS transmitter].
Wang '001 fails to explicitly disclose the power measurement only at all symbol times of the GBAS message.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that the coverage area of the GBAS transmitter being determined is the coverage area that can receive the GBAS transmitter message, where the message includes the symbols of the message.  That is, the power measurement must encompass a symbol time or symbol times.  Measuring the power when no symbol is being transmitted (i.e. during time slots when the message is not being transmitted, and thus there are no symbol times) does not provide useful information about the coverage of the GBAS transmitter.  Thus, the power measurement would be performed during the time slot that includes the symbols and thus during the symbol times.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Wang '001 fails to disclose the GBAS message comprises a burst.
International Civil Aviation Organization teaches a GBAS message comprises a burst (p. 15, lines 5-6) [where the message is a TDMA message comprising a time slot, and thus the transmission in the assigned time slot is a burst in the assigned time slot (i.e. the message is there and not elsewhere)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 and International Civil Aviation Organization, as applied to claim 1, and further in view of Higuchi (JP 2003078452 A).
Wang '001 and International Civil Aviation Organization fail to teach the power measurement is performed over the entire length of the GBAS message burst.
Higuchi teaches a power measurement is performed over the entire length of slot (p. 3, lines 19-22) [where averaging the power measurement over the entire slot increases the accuracy of the power measurement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the power measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the power measurement is increased.
In the combination, the TDMA slot when the message is being transmitted is the GBAS message burst.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 and International Civil Aviation Organization, as applied to claim 1, and further in view of Murphy (Implementation and Operational Use of Ground-Based Augmentation Systems (GBASs)---A Component of the Future Air Traffic Management System).
Wang '001 and International Civil Aviation Organization fail to teach the GBAS message burst encompasses a training sequence and application data following the training sequence in time.
Murphy teaches a GBAS message burst encompasses a training sequence and application data following the training sequence in time (page 1939, Fig. 3 and ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.

The following reference(s) is/are also found relevant:
Wang '237 (CN 107390237 A), which teaches a GBAS test transmitter, wherein the GBAS test transmitter is configured to transmit a GBAS message; a GBAS test receiver, wherein the GBAS test receiver is configured to receive the GBAS message; and a control and/or evaluation circuit, wherein the control and/or evaluation circuit is configured to perform a power/signal strength measurement of the GBAS message in order to measure the coverage area of the GBAS transmitter, and where the GBAS test receiver may be in a UAV (p. 3 and 6-7).
	The American Heritage Dictionary of the English Language, which defines "portable" as "Carried or moved with ease".
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Response to Arguments
Applicant’s arguments on p. 4-7, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "While ICAO may disclose eight time slots per frame, this does not necessarily mean that a message burst is also disclosed.".  However, ICAO explicitly states "The data broadcast is assigned one to eight slots." (emphasis added, p. 15, line 6).
Applicant argues "Modern communication, particularly multiplexed communications like [TDMA] or the like is based on time slots and frames used by different services. However, this has nothing to do with a message burst.".  However, this is simply an allegation without evidence.  Applicant has not explained by a transmission during one time slot but not others cannot be considered a burst.  Hargrave's Communications Dictionary defines "burst" as "In communications, a sequence of signals, noise, or interference counted as a unit in accordance with some specific criterion or measure." (definition 1).  Here, the burst is a unit of one time slot.
It is also noted that Murphy (Implementation and Operational Use of Ground-Based Augmentation Systems) teaches "A GBAS service provider will assign a subset of the eight available time slots to a particular ground station. The ground station will broadcast a single burst of data within the assigned time slot or slots." (p. 1939, col. 2, ¶2).  Is it applicant's position that the GBAS message in applicant's invention is different than the GBAS message in Murphy?  Is it applicant's position that the GBAS message in applicant's invention is different than the GBAS message in ICAO?  Is it applicant's position that the GBAS message in applicant's invention is different than the GBAS message in Wang '001?  
It is also noted that applicant's description of the state of the art (p. 6, line 18 to p. 7, line 2) includes that GBAS messages comprise a burst (p. 6, line 22).  Is it applicant's position that the GBAS message in applicant's invention is different than the GBAS message in the state of the art?
Applicant argues that performing a power measurement "over a certain time duration irrespective of the symbol transmission ... is typically done in the state of the art.".  However, this is an allegation without evidence.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that measuring the power during the time slot that contained the message including the symbols (i.e. when the message is actually being transmitted) would provide the signal coverage of the GBAS transmitter.  Measuring the power during the seven time shots without the message and with no symbols, or during a guard band with not symbols being transmitted, would not provide the signal coverage of the GBAS transmitter.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1397).
It is also noted that applicant's description of the state of the art (p. 6, line 18 to p. 7, line 2) includes the power measurement being done at symbol times (p. 6, lines 19-21).
Applicant argues that "The power measurement only at symbol times is more complex since it requires to identify the respective symbol times at the beginning.".  However, it is noted that applicant's description of the state of the art (p. 6, line 18 to p. 7, line 2) requires the identification of respective symbol times at the beginning (p. 6, lines 19-21) [where the power measurement is made over a training sequence, so the times corresponding to the training sequence must be used].
Applicant argues that the disclosure lists certain advantages that the invention has over the prior art.  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a long duration power measurement; not performing the power measurement only when the training sequence is being transmitted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment of 9-6-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648